Citation Nr: 0517854	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease, chondromalacia of the right knee, status post 
medial meniscal debridement, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease, chondromalacia, left knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1962 to May 1966, 
and from May 1974 to October 1978.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

During the course of the current appeal, the RO granted 
service connection for right knee scars; and also assigned a 
temporary total rating for a period of care for treatment of 
the right knee disability, after which it reassigned the 
schedular 20 percent rating.  

The RO also assigned an earlier effective date for one 
rating; denied special monthly compensation on account of the 
need for regular aid and attendance/or housebound status; and 
denied service connection for tinnitus and defective hearing, 
issues which are not part of the current appeal.

Service connection is also in effect for hypertension; 
postoperative status residuals toenail removal, left great 
toe; status post right thumb chip fracture; and surgical 
scars of the right knee, each rated as noncompensably 
disabling.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issues.

2.  The veteran consistently, more often than not, manifests 
generally moderate to severe right knee symptoms including 
instability, chronic daily pain and limitation of motion, but 
without ankylosis.

3.  He has X-ray and MRI evidence of arthritic involvement of 
the right knee joint with associated functional impairment.

3.  The veteran's left knee disability is somewhat less 
severe than that involving his right knee, but causes chronic 
pain and functional limitations of a generally more than 
slight and more often than not, of a moderate nature.

4.  There is X-ray and MRI evidence of arthritic involvement 
of the left knee joint.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent but no more 
for residuals, right knee post operative with instability, 
are met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code (DC) 5299, 5257, 5258 (2004).

2.  The criteria for a separate evaluation of 10 percent for 
DJD of the right knee are met.  38 U.S.C.A. §§ 1155, 5103; 38 
C.F.R. §§ 4.7, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 
5010-5003, 5260, 5261 (2004).

3.  The criteria for an evaluation of 20 percent but no more 
for residuals, left knee disability with instability, are 
met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code (DC) 5299, 5203, 5257 (2004).

4.  The criteria for a separate evaluation of 10 percent for 
DJD of the left knee are met.  38 U.S.C.A. §§ 1155, 5103; 38 
C.F.R. §§ 4.7, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 
5010-5003, 5260, 5261 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was informed, via decisions 
of the RO, Statements of the Case and Supplemental Statements 
of the Case, of the evidence of record and the nature of the 
evidence needed to substantiate his claim.  The RO also 
provided a VCAA letter.  In this regard, the RO informed the 
veteran of the evidence needed to establish entitlement to 
the benefit sought, and what the RO would obtain, as well as 
what evidence was needed from the veteran and what he could 
do to help with his claim and his actions as a result have 
reflected that he understands what evidence is to be obtained 
by which party.  No further assistance in this regard appears 
to be warranted.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was done in the instant case. 

Of record are service and other post-service clinical records 
and VA and private examination reports.  In this case, VA has 
satisfied its duty to assist the veteran.  A review of the 
record indicates that VA has conducted adequate evidentiary 
development in this case.  There is no indication of specific 
outstanding records which the RO has not yet requested for 
which there is any indication that they may be available.  In 
addition, the veteran has been afforded VA medical 
examinations, and clinical records encompass the pertinent 
findings required for the evaluation of his right and left 
knee disability in connection with the claims.

As VA has fulfilled the duty to assist and notify, the Board 
finds that it can now consider the merits of this appeal.  

Should his disability increase in the future, the veteran is 
free to offer new evidence of that in the reopening of his 
claim.

Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 
10 percent is assigned for each major joint (including the 
ankle and the knee) or group of minor joints affected by 
limitation of motion to be combined not added.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion a 10 percent 
rating is assigned where there is x-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups; and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 
60 percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation is warranted for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain and effusion into the joint. 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  

However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.

The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have no 
application.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background 

Prior clinical evidence is in the file for comparative 
purposes.

The veteran filed his claim to reopen in 2002.  At that time, 
he stated that he had just had surgery on his right knee and 
his left knee would be done next.  He said that he had had 
many problems with both knees and that the next step for the 
right knee was a replacement.

Clinical reports were received from a private fee-basis 
physician who had treated the veteran in 2002 for knee 
problems.  Extensive data is of record from JMR, M.D., who 
also reviewed VA clinical information and X-rays.  When seen 
on consult in January 2002, the veteran was noted to have 
initially injured his right knee in service when he fell from 
a truck.  He had then landed on the anterior aspect of both 
knees.  The right knee had caused more problems since then, 
although the left knee was problematic as well.  He had not 
yet had surgery on either, but described pivot intolerance 
and pain going up and down ramps.  He had somewhat less pain 
going up and down stairs.  He took Motrin, 2,400 mg., daily.  

On examination, there was 1+ effusion of the right knee.  He 
was reluctant to go into full extension.  There was 
significant patellar facet tenderness, less so laterally.  
There was marked crepitus in the patella.  Medial and lateral 
joint lines were tender.  An MRI report from the VA showed 
extensive tear of the medial meniscus, both anterior and 
posterior horns, and patella/femoral arthritis with 
subchondral cyst formation.

In April 2002, Dr. R noted that X-rays from March 2002 showed 
mild narrowing of the medial tibial/femoral joint of the 
right knee with osteoporosis of both the femur and tibia as 
well as the patella.  There was severe narrowing of the 
lateral patellar facet joint with lateral subluxation of the 
patella.  

In May 2002, VA films and magnetic resonance imaging (MRI)'s 
were also noted to show changes.  These were compared to 
films from 1992 and 1997 and noted to show deterioration of a 
slow progressive nature over the prior 5 years with added 
joint space narrowing since 1997.  The January 2002 MRI 
showed marked abnormalities in the medial meniscus posterior 
horn.  There were also mild cystic changes in the femur of 
the intercondylar notch area on the medial side.  Cruciates 
were intact.  Lateral meniscus was intact with some mucoid 
degeneration but no appreciated narrowing of the medial of 
lateral joint spaces.  There was confirmation of marked 
narrowing of the lateral patella facet virtually bone on 
bone.  The medial meniscus on the antero-posterior MRI view 
showed a defect at the posterior margin which was felt to 
possible represent an unstable flat tear of the medial 
meniscus.  The diagnosis was posttraumatic arthritis of the 
right knee with degenerative meniscal findings.  

A notation in May 2002 was that his right knee situation was 
almost at end stage of the patellofemoral joint.  The medial 
compartment was somewhat worn and there was a posterior horn 
medial meniscus tear.  

After being seen several more times by Dr. R, the veteran 
underwent right knee surgery in October 2002, surgical report 
from which is of record.  He had right knee arthroscopic 
debridement for the diagnosed right medial meniscus tear plus 
degenerative joint disease.

When seen later in the month, he had progressed well after 
the initial pain stage to where he could walk without aids.  
The knee was still effused and range of motion was 5-100 
degrees.  The fact that he was going to have progression in 
the right knee arthritis was discussed with him and the 
option of performing a Synvisc was discussed.  He was to take 
Ibuprofen, 800 mg. twice a day, as provided by VA.  

When seen in December 2002, he was noted to have continued 
difficulty.  The physician felt that he was probably going to 
need a knee replacement although a Synvisc injection might 
help in the interim.  Although there was no more effusion, 
the right knee showed marked crepitus at the patella during 
flexion and extension.  Range of motion was 0-120 degrees 
with crepitus.

On VA examination in March 2003, the veteran complained of 
problems with both knees, right somewhat worse than the left.  
There was occasional knee swelling and he had pain on a daily 
basis in both knees.  He had morning stiffness during cold 
weather in particular.  He had crepitation and popping in 
both knees.  His right knee had collapsed in the past; he had 
pain going up and down stars; ramps were more bothersome than 
stairs.  He did not experience flare-ups of pain, per se.  
However, he had range of motion reduced in both knees.  There 
was nocturnal aching.  He was using Motrin, 800 mg.  Since he 
was retired, the examiner said he could not comment on the 
impact of his knees on his work.  

On examination, there was effusion in the right knee.  There 
were healing scars from the right knee surgery.  There was 
tenderness of the patellofemoral joints, bilaterally, and 2+ 
crepitation on the right and 1+ crepitation on the left on 
range of motion.  Range of motion of the left knee was 0-120 
degrees and on the right, 0-110 degrees.  There was no 
lateral collateral medial collateral or cruciate ligament 
laxity in either.  McMurray sign was negative.  He had had X-
rays of the left knee showed narrowing of the medical 
compartment and marginal osteophytes with prominent tibial 
spines.  There was a bone spur of the medial intercondylar 
notch on the left with mild patellofemoral degenerative 
changes.  The examiner felt that there were probably no 
flare-ups but that the pain and symptoms with loss of motion 
and incoordination were static and daily.  His pain was 
chronic and daily.  Overall functional impairment was 
moderately severe.  Diagnosis was chondromalacia of the 
patella and degenerative joint disease of both knees, right 
greater than left, status post medial meniscal debridement on 
the right, and mild osteoarthritis of the left knee.  

In a VA Form 21-4138 in August 2003, the veteran stated that 
he had been told that he could look to having bilateral knee 
replacement surgery in the future; that his knees have 
deteriorated since his last examination; and that although he 
had had surgery on the right knee in 2002, this had not 
helped in the long run.  

In another statement in August 3003, the veteran reported 
that he had continuous pain in his right knee which limits 
most of his activities.  Since surgery, he had had no 
improvement and the right knee now seemed to be getting 
worse.  His left knee was also getting worse; he had aching 
in the left knee after walking any distance or standing for 
long periods of time.  He said that he had had to reduce the 
time he spent in his wood shop; that standing and bending of 
the knees was causing a lot of pain in both knees; he was 
unable to play sports with his grandkids or take hikes with 
them.  

Analysis

The Board has reviewed the evidence of record including 
before and since the veteran's 2002 right knee surgery.  
There does not appear to have been much improvement as a 
result of that procedure.  It is, however, clear, that his 
right knee is worse than his left, although both are 
symptomatic and will probably require knee replacements in 
the future.  

Clinical evidence reflects that the veteran has a history of 
giving way in the right knee, and limitation of motion of 
both knees, with chronic, daily pain for which he takes 
significant doses of medication.  The X-ray and MRI evidence 
shows rather remarkable deterioration in all facets of the 
knee joints, particularly on the right where he has been 
described as having a virtually end-stage bone on bone 
situation.  Even after surgery on the right knee, there is 
significant crepitus, and although effusion has tapered off, 
there is still ongoing daily pain.  The veteran has problems 
on ramps as well as stairs, cannot participate in sports or 
woodworking activities and is limited in how long he can 
stand or how far he can walk.

In addition to the functional limitations identified above, 
the veteran has demonstrated arthritic deterioration in both 
right and left knee joints.   DJD or arthritis established by 
x-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010-5003.  Where limitation of motion is noncompensable 
[under DC 5260, 5261], a rating of 10 percent is assigned for 
each major joint (including the knee).  

Some motions documented in the record have been characterized 
by examiners as relatively normal although his painful motion 
may add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261 under VAOPGCPREC 9-98 (August 
14, 1998).  Nevertheless, while there is the clear presence 
of pain, repetitive testing revealed limitation of motion far 
from the 30 degrees required for a higher rating under DC 
5260.  Consequently, the Board cannot conclude that a higher 
rating for DJD based on DC 5260 and 5261 is warranted.  

Additionally, in VAOPGCPREC 9-2004 (Sept. 17, 2004), the VA 
Office of General Counsel held that separate ratings may be 
assigned when a veteran meets the requirements for a zero 
percent or higher evaluation under both Diagnostic Code 5260 
(flexion) and 5261 (extension).  In this case, the veteran 
again has had variable limitation of flexion of the knees but 
has not been shown at any time to be limited to 60 degrees or 
less, as would be required for a zero percent evaluation 
under Diagnostic Code 5260.  As noted above, extension is 
considered to be normal.  Thus, the Board finds that this 
appeal is not among the class of cases contemplated under 
VAOPGCPREC 9-2004.  Accordingly, no separate evaluations 
based on limitation of both extension and flexion will be 
assigned for the knees.  See also VA Fast Letter 04-22 (Oct. 
1, 2004). 

The Board would also note that limitation of motion and 
instability of the knee are two, separate disabilities, and 
separate ratings may be assigned for these individual 
entities.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, that those two disabilities may be rated separately 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and 
Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 
1998).  

Herein, because of the clearly identified arthritis in both 
the veteran's right and left knees, ratings of 10 percent, 
each, are consistent with 38 C.F.R. § 4.71a, DC 5010-5003.  

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a separate 30 
percent evaluation for the service-connected right knee 
instability.  The veteran testified that he has problems 
going up stairs, standing, squatting and in doing many other 
activities.  He describes the knee giving way without the 
brace and buckling.  These are feelings about which he is 
competent to testify.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Corroborating the veteran's testimony are the 
findings in the VA and fee-basis examination reports, 
including marked weakness and reference to some instability.   

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
this case, no examiner has specifically described the 
recurrent subluxation or lateral instability as severe, as 
required for a 30 percent rating.  However, as discussed 
above, the other evidence in support of the veteran's claim 
brings the record into equipoise.  In such situations, 
reasonable doubt is resolved in favor of the veteran.  
Accordingly, a 30 percent rating for severe impairment of the 
right knee with recurrent subluxation or lateral instability 
is in order under DC 5257.   The Board notes the VA 
examination demonstrated no sign of ankylosing.  Thus, a 
higher disability evaluation under DC 5256 is not warranted.  

As with the right knee, the veteran demonstrates some 
limitations of motion, pain and instability in the left knee.  
However, he has more moderate impairment than severe, and 
although doubt is raised that his disability is more often 
moderate than slight, thus warranting a 20 percent rating, 
the left knee impairment from a functional standpoint is not 
so severe that a 30 percent rating is warranted.  Again, 
there is no ankylosis.  

Additional Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  Other than contemplated in the 
schedular provisions cited above, it has not been shown that 
the veteran's left and right knee disabilities, alone, (and 
other than for which he was assigned a temporary total rating 
in 2002 for right knee surgery) has resulted in frequent 
hospitalizations.  And although he is not working, this is 
due to retirement, so his knees have not caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation of 30 percent for residuals, right knee surgery 
with instability is granted, subject to the regulatory 
criteria relating to the payment of monetary awards.  

A separate evaluation of 10 percent for DJD of the right knee 
is allowed, subject to the regulatory criteria relating to 
the payment of monetary awards.

An evaluation of 20 percent for residuals, left knee disorder 
is granted, subject to the regulatory criteria relating to 
the payment of monetary awards.  

A separate evaluation of 10 percent for DJD of the left knee 
is allowed, subject to the regulatory criteria relating to 
the payment of monetary awards.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


